The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 March 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-29 are pending.
Claims 1-29 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-29 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 12, 28.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-29 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 15 / 16, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 15 / 16, in part, recites 
 “randomly extracting samples of the predetermined number of data sources from each class included in the given data set; determining a label corresponding to each of the randomly extracted samples by performing inference on the randomly extracted samples with the neural network; determining classes having a rate of a most frequent label that is equal to or greater than a predetermined accuracy among classes included in the given data set, to be valid classes; and randomly extracting a predetermined number of data sources from each of the determined valid classes, wherein the pruning data set is provided based on the predetermined number of data sources randomly extracted from the determined valid classes” (mental process).
The limitation “randomly extracting samples of the predetermined number of data sources from each class included in the given data set; determining a label corresponding to each of the randomly extracted samples by performing inference on the randomly extracted samples with the neural network; determining classes having a rate of a most frequent label that is equal to or greater than a predetermined accuracy among classes included in the given data set, to be valid classes; and randomly extracting a predetermined number of data sources from each of the determined valid classes, wherein the pruning data set is provided based on the predetermined number of data sources randomly extracted from the determined valid classes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “pruning”, “predicting”, “determining”, “generating” in the limitation citied above could be performed by human mind with possible aid of paper, pen, and calculators (e.g., a human network data model builder can analyze data processing performance of the model to change the model structure), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 15 / 16 recites the additional elements:  generic computer elements (like a processor, computer readable program code executed by a processor), which are recited at a high-level of generality (i.e., a processor, a non-transitory computer-readable storage including instruction for processor execution) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1, 8 / 16, 23 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-14 / 17-29 are dependent on claim 1 / 16 and include all the limitations of claim 1 / 16. Therefore, claims 2-14 / 17-29 recite the same abstract ideas. 
With regards to claim 2-14 / 17-29, the claim recites further limitation on data analysis, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 14-16, 18-19, 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers, et al., US-PGPUB NO.2016/0358070A1 [hereafter Brothers] in view of Rouhani, et. al., US-PGPUB NO.2019/0197406A1 [hereafter Rouhani].

With regards to claim 1, Brothers in view of Rouhani teaches 
“A processor implemented neural network method comprising (Brothers, 

    PNG
    media_image1.png
    387
    517
    media_image1.png
    Greyscale

): setting a weight threshold value to prune the neural network …., based on a determined weight distribution (Brothers, FIG.1, 

    PNG
    media_image2.png
    238
    432
    media_image2.png
    Greyscale

[0075], ‘the neural network analyzer can determine the distribution of the values of the weights to determine the level of precision for the selected weights’); pruning plural layers of the neural network based on the weight threshold value (Brothers, [0073], ‘the neural network analyzer may be configured to detect a layer of the neural network where the weights are small’, ‘the neural network analyzer may select the detected layer as a candidate for pruning (e.g., removal from the neural network’); predicting a change in inference accuracy of the pruned plural layers of the neural network based on an input pruning data set (Brothers, [0040], ‘the performance requirements may specify one or more necessary objectives of the modified neural network in terms of accuracy’); determining a current subject layer to be pruned among each of the layers of the neural network, based on the predicted change in inference accuracy ; and generating a pruned neural network by pruning the determined current subject layer (Brothers.[0071], ‘the neural network analyzer can prune a layer of the neural network that does not substantially affect output of the neural network’)”
Brothers does not explicitly detail “target prune rate”.
However Rouhani teaches “target prune rate (Rouhani, FIG.17, 

    PNG
    media_image3.png
    246
    344
    media_image3.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers and Rouhani before him or her, to modify the neural network pruning process of Brothers to include pruning rate as shown in Rouhani.   
The motivation for doing so would have been for optimizing neural networks (Rouhani, Abstract). 

With regards to claim 3, Brothers in view of Rouhani teaches 
“The method of claim 1, further comprising determining a weight distribution of the layers of the neural network (Brothers, [0075], ‘the neural network analyzer can determine the distribution of the values of the weights to determine the level of precision for the selected weights’).”

With regards to claim 7, Brothers in view of Rouhani teaches 
“The method of claim 1”
Brothers does not explicitly detail “wherein the setting of the weight threshold value comprises setting a weight value corresponding to the target pruning rate to be the weight threshold value when the determined weight distribution corresponds to a standard normal distribution”.
However Rouhani teaches “wherein the setting of the weight threshold value comprises setting a weight value corresponding to the target pruning rate to be the weight threshold value when the determined weight distribution corresponds to a standard normal distribution (Rouhani, FIG.2, [0005], ‘FIG.2 is a block representation of a DL model illustrating variance of each Gaussian distribution that indicates uncertainty in a particular connection according to an example embodiment’,

    PNG
    media_image4.png
    549
    563
    media_image4.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers and Rouhani before him or her, to modify the neural network pruning process of Brothers to include Normal distribution as shown in Rouhani.   
The motivation for doing so would have been for optimizing neural networks (Rouhani, Abstract). 

With regards to claim 14, Brothers in view of Rouhani teaches 
“The method of claim 1”
Brothers does not explicitly detail “further comprising implementing the generated pruned neural network for captured data”.
However Rouhani teaches “further comprising implementing the generated pruned neural network for captured data (Rouhani, FIG.1 shows an example that the NN is used for image data capture,

    PNG
    media_image5.png
    460
    712
    media_image5.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers and Rouhani before him or her, to modify the neural network pruning process of Brothers to include using the NN for data capture as shown in Rouhani.   
The motivation for doing so would have been for optimizing neural networks (Rouhani, Abstract). 

With regards to claim 15, Brothers in view of Rouhani teaches 
“A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.”

Claims 16, 18-19, 23, 29 are substantially similar to claims 16, 18-19, 23, 29. The arguments as given above for claims 1, 3, 7, 14-15 are applied, mutatis mutandis, to claims 16, 18-19, 23, 29, therefore the rejection of claims 16, 18-19, 23, 29 are applied accordingly.

The combined teaching described above will be referred as Brothers + Rouhani hereafter.

Claims 2, 11, 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers, et al., US-PGPUB NO.2016/0358070A1 [hereafter Brothers] in view of Rouhani, et. al., US-PGPUB NO.2019/0197406A1 [hereafter Rouhani] and Long et al., US-PGPUB NO.2008/0082468A1 [hereafter Long].

With regards to claim 2, Brothers + Rouhani teaches 
“The method of claim 1”
Brothers + Rouhani does not explicitly detail “wherein the pruning data set is a predetermined number of data sources that are randomly extracted from each class included in a given data set”.
However Long teaches “wherein the pruning data set is a predetermined number of data sources that are randomly extracted from each class included in a given data set (Long, [0128], ‘The test set is randomly generate artificial 2D data set that includes four classes’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Long before him or her, to modify the neural network pruning process of Brothers + Rouhani to include randomly generated data as shown in Long.   
The motivation for doing so would have been for determining object classes (Long, Class).

With regards to claim 11, Brothers in view of Rouhani teaches 
“The method of claim 1”
Brothers + Rouhani does not explicitly detail “further comprising providing the pruning data set, wherein the pruning data set comprises one of a data set generated by randomly extracting a predetermined number of data sources for each class included in the given data set, or a data set generated by selecting valid classes from the pruning data set and randomly extracting a predetermined number of data sources for each selected valid class”.
However Long teaches “further comprising providing the pruning data set, wherein the pruning data set comprises one of a data set generated by randomly extracting a predetermined number of data sources for each class included in the given data set, or a data set generated by selecting valid classes from the pruning data set and randomly extracting a predetermined number of data sources for each selected valid class (Long, [0113] – [0116],

    PNG
    media_image6.png
    248
    329
    media_image6.png
    Greyscale

)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Long before him or her, to modify the neural network pruning process of Brothers + Rouhani to include randomly generated data as shown in Long.   
The motivation for doing so would have been for determining object classes (Long, Class).

Claims 17, 27 are substantially similar to claims 2, 11. The arguments as given above for claims 2, 11 are applied, mutatis mutandis, to claims 17, 27, 29-30, therefore the rejection of claims 2, 11 are applied accordingly.

Claims 4-6, 10, 13, 20-22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers, et al., US-PGPUB NO.2016/0358070A1 [hereafter Brothers] in view of Rouhani, et. al., US-PGPUB NO.2019/0197406A1 [hereafter Rouhani] and Xu et al., US-PGPUB NO.2019/0362235A1 [hereafter Xu].

With regards to claim 4, Brothers + Rouhani teaches 
“The method of claim 1”
Brothers + Rouhani does not explicitly detail “wherein the current subject layer is determined to be a layer that is predicted to have a lowest sensitivity to the predicted change in inference accuracy among layers other than a previously pruned layer”.
However Xu teaches “wherein the current subject layer is determined to be a layer that is predicted to have a lowest sensitivity to the predicted change in inference accuracy among layers other than a previously pruned layer (Xu, FIG.5B, 

    PNG
    media_image7.png
    285
    704
    media_image7.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Xu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include sensitivity analysis as shown in XU.   
The motivation for doing so would have been for determining pruned version of neural network (Xu, Abstract). 

With regards to claim 5, Brothers + Rouhani teaches 
“The method of claim 4”
Brothers + Rouhani does not explicitly detail “wherein the predicting of the change in inference accuracy comprises calculating a sensitivity for each of the plural layers based on a difference between an inference accuracy before pruning on each layer is performed, and an inference accuracy after pruning on each of the plural layers is performed”.
However Xu teaches “wherein the predicting of the change in inference accuracy comprises calculating a sensitivity for each of the plural layers based on a difference between an inference accuracy before pruning on each layer is performed, and an inference accuracy after pruning on each of the plural layers is performed (Xu, [0043] ‘The following procedure illustrate one example implementation of such a fast pruning technique:

    PNG
    media_image8.png
    519
    698
    media_image8.png
    Greyscale
’
)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Xu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include sensitivity analysis as shown in XU.   
The motivation for doing so would have been for determining pruned version of neural network (Xu, Abstract). 

With regards to claim 6, Brothers + Rouhani teaches 
“The method of claim 4”
Brothers + Rouhani does not explicitly detail “wherein the layer that is predicted to have the lowest sensitivity corresponds to a layer that is predicted to have a least effect on a decrease in the inference accuracy of the neural network”.
However Xu teaches “wherein the layer that is predicted to have the lowest sensitivity corresponds to a layer that is predicted to have a least effect on a decrease in the inference accuracy of the neural network (Xu, [0043] ‘a fast sensitivity pruning technique may be utilized to quickly identify the sensitivity of each layer in a network for a given accuracy tolerance’)”.
)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Xu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include sensitivity analysis as shown in XU.   
The motivation for doing so would have been for determining pruned version of neural network (Xu, Abstract). 

With regards to claim 10, Brothers + Rouhani teaches 
“The method of claim 1”
Brothers + Rouhani does not explicitly detail “wherein the determining of the current subject layer and the pruning of the determined current subject layer are repeatedly performed until a number of all layers or at least all of the plural layers have been pruned”.
However Xu teaches “wherein the determining of the current subject layer and the pruning of the determined current subject layer are repeatedly performed until a number of all layers or at least all of the plural layers have been pruned (Xu, FIG.5A, [0046] ‘the pruning steps for the particular layer are repeated 545 to attempt to further prune channels from the particular layer’,

    PNG
    media_image9.png
    712
    518
    media_image9.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Xu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include repeated operation as shown in XU.   
The motivation for doing so would have been for determining pruned version of neural network (Xu, Abstract). 

With regards to claim 13, Brothers in view of Rouhani teaches 
“The method of claim 1”
Brothers + Rouhani does not explicitly detail “wherein the generating of the pruned neural network 24is performed without retraining of the pruned neural network using the pruning data set”.
However Xu teaches “wherein the generating of the pruned neural network 24is performed without retraining of the pruned neural network using the pruning data set (Xu, [0051] ‘each version of the neural network model that is to be iteratively tested in the sensitivity test (with respective pruned version of a single one of the model layers) does not need to be retrained)’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Xu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include generating versions of NN without retraining as shown in XU.   
The motivation for doing so would have been for determining pruned version of neural network (Xu, Abstract). 

Claims 20-22, 26 are substantially similar to claims 4-6, 10, 13. The arguments as given above for claims 4-6, 10, 13 are applied, mutatis mutandis, to claims 20-22, 26, therefore the rejection of claims 4-6, 10, 13 are applied accordingly.

Claims 8-9, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers, et al., US-PGPUB NO.2016/0358070A1 [hereafter Brothers] in view of Rouhani, et. al., US-PGPUB NO.2019/0197406A1 [hereafter Rouhani] and Notsu et al., US-PGPUB NO.2019/0244097A1 [hereafter Notsu].

With regards to claim 8, Brothers + Rouhani teaches 
“The method of claim 1”
Brothers + Rouhani does not explicitly detail “wherein the pruning of the current subject layer comprises pruning the current subject layer by adjusting a pruning rate of weights of the current subject layer by updating the weight threshold value until the inference accuracy of the neural network based on the pruning data set is decreased to a threshold accuracy”.
However Notsu teaches “wherein the pruning of the current subject layer comprises pruning the current subject layer by adjusting a pruning rate of weights of the current subject layer by updating the weight threshold value until the inference accuracy of the neural network based on the pruning data set is decreased to a threshold accuracy (Notsu, FIG.36-38,

    PNG
    media_image10.png
    498
    663
    media_image10.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Notsu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include threshold adjusting as shown in Notsu.   
The motivation for doing so would have been for determining threshold value (Notsu, [0215]). 

With regards to claim 9, Brothers in view of Rouhani teaches 
“The method of claim 8”
Brothers + Rouhani does not explicitly detail “wherein the updating of the weight threshold value comprises increasing a current weight threshold value when the inference accuracy of the neural network that includes weights pruned to the current weight threshold value is not decreased to the threshold accuracy”.
However Notsu teaches “wherein the updating of the weight threshold value comprises increasing a current weight threshold value when the inference accuracy of the neural network that includes weights pruned to the current weight threshold value is not decreased to the threshold accuracy (Notsu, FIG.36-38,

    PNG
    media_image11.png
    507
    620
    media_image11.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brothers + Rouhani and Notsu before him or her, to modify the neural network pruning process of Brothers + Rouhani to include threshold adjusting as shown in Notsu.   
The motivation for doing so would have been for determining threshold value (NOtsu, [0215]). 

Claims 24-25 are substantially similar to claims 8-9. The arguments as given above for claims 8-9 are applied, mutatis mutandis, to claims 24-25, therefore the rejection of claims 8-9 are applied accordingly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128